Title: To Benjamin Franklin from Anthony Tissington, 15 January 1772
From: Tissington, Anthony
To: Franklin, Benjamin


Dear Sir
Alfreton 15th Jan 1772.
I hope this will find you well in Craven Street, after a Summer of rambling, in which I have been so unfortunate as not to see you; in your first ramble thro’ Derbyshire I was in Scotland; in your last, at home, and sick of not seeing you.
I am my Self very well, my Wife yet poorly; wishes to hear that Mrs. Stevenson holds stout; and yesterday sent a Turkey by Clarks Wagon to the Ax in Aldermanbury; to regale you. Our best joint Complements with those of this season attend your self and Mrs. Stevenson and I am Dear Sir Yours Sincerely and affectionately
Anth Tissington
Mr Franklin
 
Addressed: To / Benjamin Franklin Esqr / Craven Street Strand / London
